Title: To James Madison from Robert R. Livingston and James Monroe, 16 May 1803
From: Livingston, Robert R.,Monroe, James
To: Madison, James


Sir
Paris 16th may 1803.
We have the honor to inclose the account which Should be annexed to the Convention transmitted you. The Bordeaux embargo is in Assignats, and two thirds will be deducted from many of the others. We have reason to think from a particular account now in our hands there will be Such considerable deductions as will reduce the whole charge to less than 20 millions of livres including the interest. The Consul has agreed to ratify immediately and we hope to have the honor of transmitting you the ratified treaty with an order to deliver the territory in a few days. Such arrangements will also we trust be made relative to the Stock as will prevent its coming on the market to any loss or any part of it being Sold in America. We have the honor to be Sir with much esteem and respect Your most Obt hum: Servts
Robt R LivingstonJas. Monroe
 

   
   RC (PHC); RC and enclosure (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). First RC in a clerk’s hand, signed by Livingston and Monroe; docketed by Wagner. Second RC in a clerk’s hand, signed by Livingston; marked “Duplicate”; originally numbered “77,” but this has been crossed out and “2” inserted; docketed by Wagner as received 2 Sept. Draft in Livingston’s hand; marked “No. 77.” For enclosure, see n. 1.



   
   The enclosure (1 p.; in French; docketed by Wagner “Summary statement of the American claims refered to in the Convention with France of the 30 April 1803” and as received 2 Sept.) divided American claims into four categories, the total of which came to almost 20 million francs. For a detailed explanation of the enclosure and the American claims it described, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:524–28.



   
   Among the categories included in the summary of American claims to be paid by France was that of American merchants who had suffered from the French embargo at Bordeaux in 1793–94 (ibid., 2:525).



   
   Napoleon ratified the treaty and two conventions on 22 May 1803 (ibid., 2:498, 512, 516).


